Name: Commission Regulation (EEC) No 184/93 of 29 January 1993 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves
 Type: Regulation
 Subject Matter: means of agricultural production;  economic policy;  processed agricultural produce;  agricultural activity
 Date Published: nan

 30. 1 . 93 Official Journal of the European Communities No L 22/69 COMMISSION REGULATION (EEC) No 184/93 of 29 January 1993 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 10 (3) thereof, Whereas, pursuant to Article 4 ( 1 ) of Commission Regula ­ tion (EEC) No 1725/79 (3), as last amended by Regulation (EEC) No 3480/90 (4), the granting of aid for skimmed ­ milk powder processed into compound feedingstuffs is conditional upon the requirement that the latter contain not less than 50 kilograms of powder per 100 kg of the finished product ; whereas the situation of the skimmed milk market makes it possible to adjust the aforemen ­ tioned inclusion rate ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 1 The following paragraph is added to Article 4 of Regula ­ tion (EEC) No 1725/79 : ' la. Notwithstanding paragraph 1 , for compound feedingstuffs manufactured between 1 February and 31 December 1993, the minimum quantity of 50 kilo ­ grams referred to in the first subparagraph, point (a), and in the fourth subparagraph shall be reduced to 35 kilograms ; in this event, the quantity of 45 kilograms referred to in the fourth subparagraph of paragraph 1 shall be reduced to 30 kilograms.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 215, 30. 7. 1992, p. 83. 0 OJ No L 199, 7. 8 . 1979, p. 1 . 4) OJ No L 336, 1 . 12. 1990, p . 68.